Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2008                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

  134437 & (53)(55)(59)                                                                               Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  KENT A. MCNEIL, FRANKLIN E. FISHER,                                                                 Robert P. Young, Jr.
  ROGER GRIFFIN, SCOTT WAY, and JEFF                                                                  Stephen J. Markman,
                                                                                                                     Justices
  LEGATO,
            Plaintiffs-Appellants,
  v                                                                SC: 134437
                                                                   COA: 272410
                                                                   Charlevoix CC: 05-088120-CZ
  CHARLEVOIX COUNTY and NORTHWEST
  MICHIGAN COMMUNITY HEALTH
  AGENCY,
           Defendants-Appellees.

  _________________________________________/

         By order of January 11, 2008, the Court requested supplemental briefing and
  invited amicus participation. On order of the Court, the motions for leave to file brief
  amicus curiae are GRANTED. The application for leave to appeal the June 5, 2007
  judgment of the Court of Appeals is considered and, on the Court’s own motion pursuant
  to MCR 7.316(A)(3), the Court DIRECTS each party to file a supplemental brief no later
  than 28 days after the date of this order addressing whether plaintiffs have standing in
  light of the resolution passed by the Charlevoix County Board of Commissioner on
  February 27, 2008, exempting Charlevoix County from the application and enforcement
  of the Public Health Clean Indoor Regulation of 2005 (the “CIAR”).

        The application for leave to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2008                         _________________________________________
         s0429                                                                Clerk